J. S58031/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    v.                   :
                                         :
YAPHET MALIK ETTISON,                    :         No. 506 WDA 2018
                                         :
                         Appellant       :


             Appeal from the Judgment of Sentence, May 26, 2017,
                 in the Court of Common Pleas of Erie County
               Criminal Division at No. CP-25-CR-0000167-2016


BEFORE: OLSON, J., MURRAY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED NOVEMBER 13, 2018

        Yaphet Malik Ettison appeals from the May 26, 2017 judgment of

sentence entered by the Court of Common Pleas of Erie County following his

conviction of driving while operating privilege is suspended or revoked.1

After careful review, we affirm.

        On August 19, 2016, the Commonwealth charged appellant with

driving while operating privilege is suspended or revoked.      Following a

summary trial on September 27, 2016, the magisterial district court

convicted appellant.     Appellant filed a notice of summary appeal with the

Court of Common Pleas of Erie County (“trial court”) on October 25, 2016.

The trial court held a de novo trial on May 26, 2017.          Following the




1   75 Pa.C.S.A. § 1543(a).
J. S58031/18


de novo trial, the trial court convicted appellant and sentenced him to

2-6 months’ incarceration and imposed a $1,000 fine.

      Appellant filed a notice of appeal to this court on May 26, 2017. On

May 30, 2017, the trial court ordered appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).       Appellant

complied on June 15, 2017.      The trial court filed an opinion pursuant to

Pa.R.A.P. 1925(a) on July 26, 2017.

      Appellant raises the following issue for our review:      “Whether the

evidence was sufficient to convict appellant?” (Appellant’s brief at 2 (full

capitalization omitted).)

            In reviewing the sufficiency of the evidence, we view
            all evidence admitted at trial in the light most
            favorable to the Commonwealth, as verdict winner,
            to see whether there is sufficient evidence to enable
            [the fact finder] to find every element of the crime
            beyond a reasonable doubt. This standard is equally
            applicable to cases where the evidence is
            circumstantial rather than direct so long as the
            combination of the evidence links the accused to the
            crime beyond a reasonable doubt.           Although a
            conviction must be based on “more than mere
            suspicion or conjecture, the Commonwealth need not
            establish guilt to a mathematical certainty.”

            Moreover, when reviewing the sufficiency of the
            evidence, the Court may not substitute its judgment
            for that of the fact finder; if the record contains
            support for the convictions, they may not be
            disturbed.

Commonwealth v. Stokes, 78 A.3d 644, 649 (Pa.Super. 2013) (citations

omitted), appeal denied, 89 A.3d 661 (Pa. 2014).         The Commonwealth



                                      -2-
J. S58031/18


may satisfy its burden of proving a defendant’s guilt beyond a reasonable

doubt by using wholly circumstantial evidence. Commonwealth v. Diggs,

949 A.2d 873, 877 (Pa. 2008), cert. denied, 556 U.S. 1106 (2009).

      In order for a conviction of driving while operating privilege is

suspended or revoked to be affirmed by this court, the Commonwealth must

prove beyond a reasonable doubt that appellant was driving a motor vehicle

on any highway or trafficway in this Commonwealth while his operating

privilege was suspended, revoked, or cancelled. 75 Pa.C.S.A. § 1543(a).

      Upon our review of the evidence admitted when viewed in the light

most favorable to the Commonwealth, we find that the Commonwealth met

its burden.      During the summary appeal, the trial court heard testimony

from Erie City Police Officer Joshua Allison. Officer Allison testified that he

observed appellant driving a gold Mercury sedan on Perry Street and that he

had heard appellant’s name earlier over the radio for “warrants and license

check.”       (Notes   of   testimony,   5/26/17   at   10,   13.)   Additionally,

Officer Allison testified that he had recognized appellant from previous

encounters.      (Id. at 10.)   When he initiated a traffic stop of appellant’s

vehicle, Officer Allison testified that appellant exited the vehicle from the

driver’s side.     (Id. at 11.)    Based on this evidence, we find that the

Commonwealth proved the elements of driving while operating privilege is

suspended or revoked beyond a reasonable doubt.




                                         -3-
J. S58031/18


     Judgment of sentence affirmed.



     Murray, J. joins this memorandum.

     Olson, J. concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 11/13/2018




                                        -4-